department of the treasury internal_revenue_service washington d c mar tax_exempt_and_government_entities_division uniform issue list tf ka t7 legend taxpayer a cceceeee eee ce eee eee eee ee eet ee tees amount p cccccccececseccsececrsreseeseesencs dear this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations were submitted under penalty of perjury in support of your request taxpayer a maintained ira x and ira y two individual_retirement_accounts the assets of ira x and iras under code sec_408 with company s ira y were each invested in a certificate of deposit cd on date the cds held in ira x and ira y matured taxpayer a notified company s that on maturity she wanted to roll over these funds into two ira cds at another bank on date company s mailed taxpayer a two checks in amount p and amount q the maturity value of the cds intending to roll over amount p and amount q to new iras taxpayer a did not cash the checks on date taxpayer a’s father began experiencing problems with his pacemaker for a chronic heart condition on date he was hospitalized and had an operation for several weeks after the operation taxpayer a was involved in daily caring for her father and taking him to doctors’ appointments taxpayer a’s father later became ill which complicated and delayed his recovery on date taxpayer a called the bank where she wanted to open new iras for purposes of rolling over ira x and ira y this bank informed taxpayer a that the 60-day period for rollovers had passed taxpayer a immediately cailed the local internal_revenue_service service office and was informed of the possibility of obtaining a waiver based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to ira x and ira y because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines ira_rollovers and provides the rules applicable thereto code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that taxpayer a had intended to roll over ira x and ira y and retained the checks for this purpose taxpayer a was involved in providing care on a daily basis for her seriously ill father and due to her intensive responsibility and involvement she missed the 60-day period for rollovers therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount p and amount q respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 provided all other requirements of sec_408 are met with no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact enclosures sincerely yours a tlorh with deleted copy of letter_ruling notice carlton a watkins manager employee_plans technical group
